Case 2:10-cv-05135-JFL Document 190 Filed 10/29/18 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLARK R. HUFFMAN and
BRANDI K. WINTERS,
PATRICIA L. GRANTHAM,
and LINDA M. PACE,
individually and on behalf of all
others similarly situated,

Plaintiffs, : Civ. Action No. 2:10-CV-05135-JEL

Vv. : Document Filed Electronically

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

Defendant.

PLAINTIFES’ UNOPPOSED MOTION TO GRANT PRELIMINARY APPROVAL OF
SETTLEMENT, THE DISTRIBUTION PLAN, AND PROVIDE FOR NOTICE

Plaintiffs’ hereby move that the Court: (1) grant preliminary approval of the
proposed Settlement Agreement and Distribution Plan [Exhibit D]; (2) schedule a
final approval hearing; (3) approve the proposed form of notice; and (4) set a date for
dissemination of notice and deadlines for Class Members to comment on the

proposed settlement.

Respectfully submitted,

s/ John C. Bell, Jr.

John C. Bell, Jr. (Admitted Pro Hac Vice)
Lee W. Brigham (Admitted Pro Hac Vice)
Bell & Brigham

Post Office Box 1547

Augusta, Georgia 30903-1547

(706) 722-2014 tel; (706) 722-7552 fax
john@bellbrigham.com
lee@belibrigham.com
Case 2:10-cv-05135-JFL Document 190 Filed 10/29/18 Page 2 of 7

Cary L. Flitter

Andrew M. Milz

Flitter Milz, P.C.

450 N. Narberth Avenue
Narberth, PA 19072

(610) 822-0789 tel

(610) 667-0552 fax
cflitter@consumerslaw.com

amilz@consumerslaw.com

M. Scott Barrett

Admitted Pro Hac Vice

Barrett Wylie LLC

520 North Walnut Street (47404)
P.O. Box 5233

Bloomington, IN 47407-5233
(812) 334-2600 tel

(812) 336-5615 fax
scott@barrettwylie.com

Stuart T. Rossman

Admitted Pro Hac Vice

The National Consumer Law Center
7 Winthrop Square, 4th Floor
Boston, MA 02110

(617) 542-8010 tel

(617) 542-8028 fax

srossman@nclc.org

COUNSEL FOR PLAINTIFFS
Case 2:10-cv-05135-JFL Document 190 Filed 10/29/18 Page 3 of 7

Exhibit D
Case 2:10-cv-05135-JFL Document 190 Filed 10/29/18 Page 4 of 7
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CLARK R. HUFFMAN,
BRANDI K. WINTERS,
PATRICIA L. GRANTHAM,
and LINDA M. PACE,
individually and on behalf of
all others similarly situated,
Plaintiffs,

Vv. : Civil Action No. 2:10-CV-05135-JFL

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

Defendant.
DISTRIBUTION PLAN
1. Publicly-available information from Prudential’s statutory financial statements, which will
be provided in summary form by Prudential, shall be used to determine Prudential’s
enterprise-wide yield on invested assets for the fourth quarter of 2004, and for each calendar
year from 2005 through 2017, and for the first half of 2018.
2. Prudential will provide the Settlement Administrator and Class Counsel one or more Excel

spreadsheet(s), to the extent available:

a. Name;

b. Account Number (or claim number if no account number exists);

Cc. Social Security Number;

d. Most recent address in Prudential’s database or the data base of Prudential’s service

provider (address, city, state, zip code); and
€. Interest credited to each Class Member in his or her retained asset account from

September 30, 2004, until July 1, 2018, and interest rates applied to the extent such
Case 2:10-cv-05135-JFL Document 190 Filed 10/29/18 Page 5 of 7

Class Member’s account was open during that period.

f. This information which will be used by Class Counsel and the Settlement
Administrator to determine the total amount of interest credited to the retained asset
accounts of all Class Members from September 30, 2004, until July 1, 2018, together
with the total interest credited to each Class Member’s account during the period
beginning September 30, 2004, through July 1, 2018 to the extent such Class
Member’s account was open during that period.

3. A Class Member’s Individual Share of the net Settlement Fund will be determined by the

Settlement Administrator as follows:

a. A Class Member’s Individual Share shall be that person’s individual dollar
share of the Net Settlement Fund as prorated based upon the Class Member's

Disgorgement Amount (as calculated below) as a percentage of the Class-

wide Disgorgement Amount from September 30, 2004, through July 1, 2018,

and shall be computed as follows:

(i) The Disgorgement Percentage shall be computed by taking the
difference between the relevant Investment Yield and the interest rate
credited to accounts of Class Members for each applicable period;

(ii) | The Disgorgement Amount shail be the Disgorgement Percentage
multiplied by the balance of the relevant Class Member’s account as
reported in account statements; and

(iii) The Class-wide Disgorgement Amount shall be the sum of all Class
Members’ Disgorgement Amounts.

b. De Minimis Rule: — Should the Individual Share of any Class Member be

calculated to be less than $5.00, that Class Member will not receive a
Case 2:10-cv-05135-JFL Document 190 Filed 10/29/18 Page 6 of 7

payment.
Prudential will provide the spreadsheet(s) created as described above in Part 1 in native,
electronic form to the Settlement Administrator and Class Counsel. Class Counsel and the
Settlement Administrator will maintain the information on the spreadsheet(s) in confidence.
The Settlement Administrator will distribute to each Class Member by check that Class
Member’s Individual Share. Each check shall state on its face that the check will become
void if not cashed or deposited within ninety (90) days of the date of issue of the check.
The Settlement Administrator shall endeavor to locate Class Members whose settlement
checks are returned as undeliverable, and then to mail new checks to each of these Class
Members whom the Settlement Administrator is able to locate.
The Settlement Administrator shall send a reminder letter to those whose checks have not
been negotiated within fifty (50) days that reminds the Class Member that the check will
become void if not promptly negotiated.
After at least ninety (90) days have passed from the date of mailing of the last checks, the
Settlement Administrator shall calculate the net amount of unclaimed funds, prorate those
funds among those Class Members whose checks have been negotiated based upon the
formula set forth in paragraph 3 above, and mail checks to those Class Members in the newly
prorated amount, with each check deemed to be void if not negotiated within ninety (90)
days. Funds, if any, remaining after this second mailing will be deemed Unclaimed Funds.
Unclaimed Funds will be distributed as ordered by the Court under the cy pres doctrine. No
unclaimed, undelivered or uncashed funds will revert to Prudential.
The Court shall retain jurisdiction and authority to modify this Distribution Plan in order to
resolve administrative issues and to assure prompt and fair distribution of the Net Settlement

Fund to Class Members,
Case 2:10-cv-05135-JFL Document 190 Filed 10/29/18 Page 7 of 7

CERTIFICATE OF SERVICE
I hereby certify that I caused a copy of PLAINTIFFS’ UNOPPOSED MOTION TO
GRANT PRELIMINARY APPROVAL OF SETTLEMENT, THE DISTRIBUTION PLAN,
AND PROVIDE FOR NOTICE to be served upon opposing counsel on October 29, 2018, via

electronic mail.

si Lee W. Brigham
COUNSEL FOR PLAINTIFFS
